DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/2021 has been entered.
Claims 1-20 remain pending in this application.
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wojciak et al. (US Patent Application Publication 2019/0361799 A1, Wojciak hereinafter) in view of Sivanesan et al. (US Patent Application Publication 2015/0067648 A1, Sivanesan hereinafter), Birkestrand et al. (US Patent Application Publication 2015/0207752 A1, Birkestrand hereinafter), and Ahmed et al. (US Patent Application Publication 2008/0155100 A1, Ahmed hereinafter).

As to claim 1, Wojciak teaches a system (See Fig.3. and associated text) comprising: 
a computing resource (CR) pool that includes a plurality of CR types hosted on a plurality of hosts, wherein the plurality of CR types include CR types that are pooled together from multiple hosts (See e.g. [0022] - a shared pool of configurable computing resources (e.g., networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned, [0026] - the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand and [0053] - system configuration data can include a customer's physical configuration and logical configurations. Physical configurations include a number of processors, memory capacity, adapter types, and the like. Logical configurations include a number of logical hosts running, number of logical systems running, and the like, 
a test repository (see Fig.3, 24 and associated text) storing a plurality of test cases (TCs) (See e.g. [0054] - Historical test case data 405 can include test cases developed for system configurations based on expected configurations for customer usage);
 a processor (See Fig.3, 21 and associated text) configured to execute a testing service to: compile, from a plurality of test daemons (i.e. system monitoring modules), a CR manifest of the CR types (i.e. customer usage data) included in the CR pool (See Fig.4: 402, 404 and associated text, e.g. [0053] - the customer usage data 404 is obtained by the system controller 402 utilizing one or more system monitoring modules such as, for example, Call Home. The customer usage data 404 includes system configuration data about customer usage patterns. The system configuration data can include a customer's physical configuration and logical configurations. Physical configurations include a number of processors, memory capacity, adapter types, and the like. Logical configurations include a number of logical hosts running, number of logical systems running, and the like; 
compile a TC manifest including CR types (i.e. system configurations) tested by the plurality of TCs [0054] - Historical test case data 405 can include test cases developed for system configurations based on expected configurations for customer usage; The historical test case data 405 can include test cases that are running on the system constraints that are expected; 
compare the CR types included in the CR manifest with the CR types included in the TC manifest (see e.g. [0054] –The system controller 402, utilizing clustering algorithms 408, can compare the customer usage data 404 to the historical test case data 405 to determine a set of attributes with value ranges that can be utilized for developing the new test case(s)),
 generate a test coverage report of tested (i.e. expected system configurations) and untested (i.e. outlier system configurations)  CR types (See e.g. [0054] - the customer usage data 404 is analyzed by the system controller 402 to identify customer system configurations that are not representative in the historical test case data 405; Historical test case data 405 can include test cases developed for system configurations based on expected configurations for customer usage; The historical test case data 405 can include test cases that are running on the system constraints that are expected; for a mainframe system virtualized across logical partitions, some customers might have smaller partitions that are not typical of most customer systems such as less than a 1 GB partition. These type of customer system configurations can be considered outlier system configurations and [0056] - the set of attributes from the outlier customer system configurations can be inputted into the test case design tool 406 to develop and create new test cases 410 that cover the outlier system configurations),
add a TC to the test repository based on at least one untested CR type included in the test coverage report (See e.g. [0056] - the set of attributes from the outlier customer system configurations can be inputted into the test case design tool 406 to develop and create new test cases 410 that cover the outlier system configurations and [0057] - The scored and ranked attributes and values are inputted into the test case design tool 406 which outputs the new test cases 410. The new test cases 410 can be executed by a computer program running on a system under test (SUT)).

Wojciak does not specifically teach wherein each TC of the plurality of TCs determined to be mislabeled or obsolete is omitted from the TC manifest.

In an analogous art of software testing, however, Sivanesan teaches wherein each TC of the plurality of TCs determined to be mislabeled or obsolete is omitted from the TC manifest (e.g. test case set, see Fig.3 and associated text, e.g. [0024] - The information processing engine 102.b after fetching all the required inputs, identifies the redundant and obsolete test cases by using test case code coverage reports and historic results of each test case that are present in the test case set through automation and with a confirmation from the user. Further, a first level of optimization is done by removing all the redundant and obsolete test cases from the test case set and finally a first optimized test suite is formed (304).



Wojciak in view of Sivanesan does not specifically teach wherein the plurality of CR types include CR types that are unavailable on any individual host.

In an analogous art of managing system resources, however, Birkestrand teaches wherein the plurality of CR types include CR types that are unavailable on any individual host (See e.g. [0074] - In the case of pooled resources in distributed systems, there is a direct relationship between the amount of resources used by or allocated to a particular computing system, and the amount of pooled resources that are unavailable for use by other computing systems (i.e., the resources are taken out of the pool; particular types of resources may be unavailable for use by other computing systems, or the resources may be in insufficient quantities to support the desired operations.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wojciak in view of Sivanesan to incorporate/implement the limitations as taught by Birkestrand in order to provide a more efficient and flexible method/system of managing pooled resources for users in a networked computing systems, as suggested by Birkestrand (See [0004]).

Wojciak in view of Sivanesan and Birkestrand does not specifically teach wherein the plurality of CR types are routinely updated.

In an analogous art of managing shared resources, however, Ahmed teaches wherein the plurality of CR types are routinely updated (See e.g. [0008] - a dynamic provisioning service component, where the make-up of the pool of resources may be dynamically changed in order to meet resource requests and [0020] - This system also facilitates the adding of additional resources and new resource types to the pool of available resources in the distributed computing environment).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wojciak in view of Sivanesan and Birkestrand to incorporate/implement the limitations as taught by Ahmed in order to provide a more accurate method/system of managing shared or pooled resources in a distributed computing environment, as suggested by Ahmed (See [0006]).

As to claim 2, Wojciak also teaches wherein compiling the TC manifest includes determining respective CR types tested by each TC in the plurality of TCs (see e.g. [0054] - Historical test case data 405 can include test cases developed for system configurations based on expected configurations for customer usage; The historical test case data 405 can include test cases that are running on the system constraints that are expected).

As to claim 6, Wojciak also teaches wherein a CR type is one of a networking resource, a memory resource, a storage resource, a processor resource, and a graphical processor resource (see e.g. [0022]).

As to claim 8, Wojciak also teaches wherein the plurality of CR types is updated based on an update to a CR pool management system of the CR pool (See e.g. [0054] - The historical test case data 405 can include test cases that are running on the system constraints that are expected. However, the customer usage data 404 can be outside this expected range; The system controller 402, utilizing clustering algorithms 408, can compare the customer usage data 404 to the historical test case data 405 to determine a set of attributes with value ranges that can be utilized for developing the new test case(s) 410), and the testing service is configured to regenerate the CR manifest and the test coverage report based on the updated plurality of CR types (See e.g. [0056] - the set of attributes from the outlier customer system configurations can be inputted into the test case design tool 406 to develop and create new test cases 410 that cover the outlier system configurations).

As to claim 9,  Ahmed further teaches wherein updating the plurality of CR types includes at least one of adding a new CR type [and removing an existing CR type] (See e.g. [0020] - This system also facilitates the adding of additional resources and new resource types to the pool of available resources in the distributed computing environment).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wojciak in view of 

 As to claim 12, Wojciak teaches a method comprising:
compiling, from a plurality of test daemons, (i.e. system monitoring modules), a CR manifest of the CR types (i.e. customer usage data) included in a CR pool hosted on a plurality of hosts (See Fig.4: 402, 404 and associated text, e.g. [0053] - the customer usage data 404 is obtained by the system controller 402 utilizing one or more system monitoring modules such as, for example, Call Home. The customer usage data 404 includes system configuration data about customer usage patterns. The system configuration data can include a customer's physical configuration and logical configurations. Physical configurations include a number of processors, memory capacity, adapter types, and the like. Logical configurations include a number of logical hosts running, number of logical systems running, and the like;

compiling a test case (TC) manifest including CR types (i.e. system configurations) tested by the plurality of TCs [0054] - Historical test case data 405 can include test cases developed for system configurations based on expected configurations for customer usage; The historical test case data 405 can include test cases that are running on the system constraints that are expected; 
comparing the CR types included in the CR manifest with the CR types included in the TC manifest (see e.g. [0054] –The system controller 402, utilizing clustering algorithms 408, can compare the customer usage data 404 to the historical test case data 405 to determine a set of attributes with value ranges that can be utilized for developing the new test case(s)),
 generating a test coverage report of tested (i.e. expected system configurations) and untested (i.e. outlier system configurations)  CR types (See e.g. [0054] - the customer usage data 404 is analyzed by the system controller 402 to identify customer system configurations that are not representative in the historical test case data 405; Historical test case data 405 can include test cases developed for system configurations based on expected configurations for customer usage; The historical test case data 405 can include test cases that are running on the system constraints that are expected; for a mainframe system virtualized across logical partitions, some customers might have smaller partitions that are not typical of most customer systems such as less than a 1 GB partition. These type of customer system configurations can be considered outlier system configurations and [0056] - the set of attributes from the outlier customer system configurations can be inputted into the test case design tool 406 to develop and create new test cases 410 that cover the outlier system configurations),
adding a TC to the test repository based on at least one untested CR type included in the test coverage report (See e.g. [0056] - the set of attributes from the outlier customer system configurations can be inputted into the test case design tool 406 to develop and create new test cases 410 that cover the outlier system configurations and [0057] - The scored and ranked attributes and values are inputted into the test case design tool 406 which outputs the new test cases 410. The new test cases 410 can be executed by a computer program running on a system under test (SUT)).



In an analogous art of software testing, however, Sivanesan teaches wherein each TC of the plurality of TCs determined to be mislabeled or obsolete is omitted from the TC manifest (e.g. test case set, see Fig.3 and associated text, e.g. [0024] - The information processing engine 102.b after fetching all the required inputs, identifies the redundant and obsolete test cases by using test case code coverage reports and historic results of each test case that are present in the test case set through automation and with a confirmation from the user. Further, a first level of optimization is done by removing all the redundant and obsolete test cases from the test case set and finally a first optimized test suite is formed (304).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wojciak to incorporate/implement the limitations as taught by Sivanesan in order to provide a more efficient method/system of testing software by preparing optimized test suites for applications in multiple environments for the purpose of improving quality, as suggested by Sivanesan (See [0002]).

Wojciak in view of Sivanesan does not specifically teach wherein the plurality of CR types include CR types that are unavailable on any individual host.

In an analogous art of managing system resources, however, Birkestrand teaches wherein the plurality of CR types include CR types that are unavailable on any individual host (See In the case of pooled resources in distributed systems, there is a direct relationship between the amount of resources used by or allocated to a particular computing system, and the amount of pooled resources that are unavailable for use by other computing systems (i.e., the resources are taken out of the pool; particular types of resources may be unavailable for use by other computing systems, or the resources may be in insufficient quantities to support the desired operations.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wojciak in view of Sivanesan to incorporate/implement the limitations as taught by Birkestrand in order to provide a more efficient and flexible method/system of managing pooled resources for users in a networked computing systems, as suggested by Birkestrand (See [0004]).

Wojciak in view of Sivanesan and Birkestrand does not specifically teach wherein the plurality of CR types are routinely updated.

In an analogous art of managing shared resources, however, Ahmed teaches wherein the plurality of CR types are routinely updated (See e.g. [0008] - a dynamic provisioning service component, where the make-up of the pool of resources may be dynamically changed in order to meet resource requests and [0020] - This system also facilitates the adding of additional resources and new resource types to the pool of available resources in the distributed computing environment).

.

6.	Claim 3-5, 7, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wojciak in view of Sivanesan, Birkestrand, and Ahmed, as applied to claim 1 above, and further in view of Arllen et al. (US Patent 9,876,703 B1, Arllen hereinafter).
As to claim 3, Wojciak in view of Sivanesan, Birkestrand and Ahmed teaches determine the CR types tested by the TC (See Wojciak: [0054]), but does not specifically teach wherein the testing service is configured to parse a source code of a TC to determine a list of application programming interface (API) calls invoked by the TC and by comparing the list of API calls invoked by the TC to a master list mapping associations between CR types and API calls.

In an analogous art however, Arllen teaches parse code to determine a list of application programming interface (API) calls invoked by the TC  and determine the CR types tested by the TC by comparing the list of API calls invoked by the TC to a master list mapping associations between CR types and API  calls (See Fig.2 and associated text, e.g. col. 7 lines 23-27- a monitoring service 215 in a service provider environment that is configured to monitor service provider resources 232, such as computing instances, optionally using an agent 233, by monitoring API (Application Programming Interface) calls; The monitoring service 215 may enable monitoring of service provider resources 232 as events occur, including, for example, monitoring: computing instances, storage volumes, elastic load balancers, relational database service database instances and so forth. Metrics 260 such as CPU utilization, latency, and request counts may be provided automatically for the resources).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wojciak in view of Birkestrand and Ahmed to incorporate/implement the limitations as taught by Arllen in order to provide a more efficient method of automatically testing computing resources for the purpose of identifying and correcting issues, as suggested by Arllen (See col.1 lines 61-65).

As to claim 4, Arllen further teaches wherein the testing service identifies that the TC fails to invoke an API call corresponding to a CR type that the TC is labeled for testing, and the testing service is configured to generate an alert based on the lack of the API call and remove the CR type from the TC manifest in relation to the TC (See e.g. col. 7 lines 47-50 - The monitoring service 215 may provide an alarm service 262 to send notifications 266 or to activate triggers to automatically flag problems with the resources being monitored based on rules or specifications that are defined in the testing package by the administrator 280; The alarm service 262 may provide triggers to stop, start, or terminate applications, processes, computing instances, and so forth when certain criteria meeting predefined rules are met).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wojciak in view of Sivanesan, Birkestrand and Ahmed to incorporate/implement the limitations as taught by Arllen 

As to claim 5, Arllen further teaches wherein the testing service identifies a subset of TCs out of the plurality of TCs that test, in combination, each of the CR types represented in the TC manifest, executes each of the TCs in the subset of TCs, and reports results of executing the subset of TCs (See Fig.1 and associated text, e.g. col. 4 lines 1-12 - the service provider may provide testing packages to the customers in the form of documentation describing basic services and operations for usage of the computing resources in that region. For the present technology, the service provider may create tests for each service and operation in the testing packages. The tests may be automated tests that test the services and operations described in the testing packages. Specifically, a different test may be created for each service and/or operation and lines 31-32 - Results from tests for the regions may be logged and stored in a results data store 140).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wojciak in view of Sivanesan, Birkestrand and Ahmed to incorporate/implement the limitations as taught by Arllen in order to provide a more efficient method of automatically testing computing resources for the purpose of identifying and correcting issues, as suggested by Arllen (See col.1 lines 61-65).

As to claim 7, Arllen further teaches wherein the plurality of test daemons is deployed to a plurality of endpoints associated with the CR pool (See col. 9 lines 4-7 - Each service provider region may "talk" to each other region to generate telemetry data. The technology may be deployed to characterize behavior between computing environments. Telemetry test agents may be dispersed across the internet--on televisions, phones, tablets, appliances, etc., and the telemetry test agents may be located on such devices at customer premises).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wojciak in view of Sivanesan, Birkestrand and Ahmed to incorporate/implement the limitations as taught by Arllen in order to provide a more efficient method of automatically testing computing resources for the purpose of identifying and correcting issues, as suggested by Arllen (See col.1 lines 61-65).

As to claim 13, Wojciak teaches a system (See Fig.3. and associated text) comprising: 
a computing resource (CR) pool that includes a plurality of CR types hosted on a plurality of hosts, wherein the plurality of CR types include CR types that are pooled together from multiple hosts (See e.g. [0022] - a shared pool of configurable computing resources (e.g., networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned, [0026] - the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand and [0053] - system configuration data can include a customer's physical configuration and logical configurations. Physical configurations include a number of processors, memory capacity, adapter types, and the like. Logical configurations include a number of logical hosts running, number of logical systems running, and the like, 
a test repository (see Fig.3, 24 and associated text) storing a plurality of test cases (TCs) (See e.g. [0054] - Historical test case data 405 can include test cases developed for system configurations based on expected configurations for customer usage);
 a processor (See Fig.3, 21 and associated text) configured to execute a testing service to: compile, from a plurality of test daemons (i.e. system monitoring modules), a CR manifest of the CR types (i.e. customer usage data) included in the CR pool (See Fig.4: 402, 404 and associated text, e.g. [0053] - the customer usage data 404 is obtained by the system controller 402 utilizing one or more system monitoring modules such as, for example, Call Home. The customer usage data 404 includes system configuration data about customer usage patterns. The system configuration data can include a customer's physical configuration and logical configurations. Physical configurations include a number of processors, memory capacity, adapter types, and the like. Logical configurations include a number of logical hosts running, number of logical systems running, and the like; 
compile a TC manifest including CR types (i.e. system configurations) tested by the plurality of TCs [0054] - Historical test case data 405 can include test cases developed for system configurations based on expected configurations for customer usage; The historical test case data 405 can include test cases that are running on the system constraints that are expected; 
determine at least one untested CR type (i.e. outlier system configurations) of the CR pool that the TCs fails to test (See e.g. [0054] - the customer usage data 404 is analyzed by the system controller 402 to identify customer system configurations that are not representative in the historical test case data 405; Historical test case data 405 can include test cases developed for system configurations based on expected configurations for customer usage; The historical test case data 405 can include test cases that are running on the system constraints that are expected; for a mainframe system virtualized across logical partitions, some customers might have smaller partitions that are not typical of most customer systems such as less than a 1 GB partition. These type of customer system configurations can be considered outlier system configurations and [0056] - the set of attributes from the outlier customer system configurations can be inputted into the test case design tool 406 to develop and create new test cases 410 that cover the outlier system configurations),
generate a test coverage report of the at least one untested CR type (i.e. outlier system configurations, See e.g. [0054] - the customer usage data 404 is analyzed by the system controller 402 to identify customer system configurations that are not representative in the historical test case data 405; Historical test case data 405 can include test cases developed for system configurations based on expected configurations for customer usage; The historical test case data 405 can include test cases that are running on the system constraints that are expected; for a mainframe system virtualized across logical partitions, some customers might have smaller partitions that are not typical of most customer systems such as less than a 1 GB partition. These type of customer system configurations can be considered outlier system configurations),
add a TC to the test repository that tests the at least one untested CR type (See e.g. [0056] - the set of attributes from the outlier customer system configurations can be inputted into the test case design tool 406 to develop and create new test cases 410 that cover the outlier system configurations and [0057] - The scored and ranked attributes and values are inputted into the test case design tool 406 which outputs the new test cases 410. The new test cases 410 can be executed by a computer program running on a system under test (SUT)).

Wojciak does not specifically teach wherein each TC of the plurality of TCs determined to be invalid is omitted from the TC manifest.

In an analogous art of system testing, however, Sivanesan teaches wherein each TC of the plurality of TCs determined to be invalid is omitted from the TC manifest (e.g. regression bucket, see Fig.5, 522 and associated text, e.g. [0053] - Finally, at block 522 of the method 500, any failing test case that violates an architectural restriction can be excluded from the regression bucket 128. Thus, according to the example method 500, the regression bucket 128 of failing test cases may first be generated without regards to architectural restrictions, and then any test case that violates an architectural restriction can be excluded from the regression bucket 128. That is, test cases corresponding to all possible combinations in the entire Cartesian product test space that include the particular combination of attribute values causing an n-wise or lesser order error may first be generated and included in the regression bucket 128, and then the regression bucket 128 may be reduced to exclude any test case(s) that violate a restriction).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wojciak to incorporate/implement the limitations as taught by Sivanesan in order to provide a more efficient method of testing a system by building test cases in a reduced amount of time, as suggested by Sivanesan (See [0002]).



In an analogous art of managing system resources, however, Birkestrand teaches wherein the plurality of CR types include CR types that are unavailable on any individual host (See e.g. [0074] - In the case of pooled resources in distributed systems, there is a direct relationship between the amount of resources used by or allocated to a particular computing system, and the amount of pooled resources that are unavailable for use by other computing systems (i.e., the resources are taken out of the pool; particular types of resources may be unavailable for use by other computing systems, or the resources may be in insufficient quantities to support the desired operations.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wojciak in view of Sivanesan to incorporate/implement the limitations as taught by Birkestrand in order to provide a more efficient and flexible method/system of managing pooled resources for users in a networked computing systems, as suggested by Birkestrand (See [0004]).

Wojciak in view of Sivanesan and Birkestrand does not specifically teach wherein the plurality of CR types are routinely updated.

In an analogous art of managing shared resources, however, Ahmed teaches wherein the plurality of CR types are routinely updated (See e.g. [0008] - a dynamic provisioning service component, where the make-up of the pool of resources may be dynamically changed in order to meet resource requests and [0020] - This system also facilitates the adding of additional resources and new resource types to the pool of available resources in the distributed computing environment).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wojciak in view of Sivanesan and Birkestrand to incorporate/implement the limitations as taught by Ahmed in order to provide a more accurate method/system of managing shared or pooled resources in a distributed computing environment, as suggested by Ahmed (See [0006]).

Wojciak in view of Sivanesan, Birkestrand and Ahmed does not specifically teach execute against the CR pool a subset of TCs of the plurality of TCs that in combination tests each of the CR types represented in the TC manifest or record a test result report based on execution results of the subset of TCs.

In an analogous art, however, Arllen teaches execute against the CR pool a subset of TCs of the plurality of TCs that in combination tests each of the CR types represented in the TC manifest and record a test result report based on execution results of the subset of TCs (See Fig.1 and associated text, e.g. col. 4 lines 1-12 - the service provider may provide testing packages to the customers in the form of documentation describing basic services and operations for usage of the computing resources in that region. For the present technology, the service provider may create tests for each service and operation in the testing packages. The tests may be automated tests that test the services and operations described in the testing packages. Specifically, a different test may be created for each service and/or operation and lines 31-32 - Results from tests for the regions may be logged and stored in a results data store 140).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wojciak in view of Sivanesan, Birkestrand and Ahmed to incorporate/implement the limitations as taught by Arllen in order to provide a more efficient method of automatically testing computing resources for the purpose of identifying and correcting issues, as suggested by Arllen (See col.1 lines 61-65).

As to claim 14, Wojciak also teaches wherein compiling the TC manifest includes determining respective CR types tested by each TC in the plurality of TCs, and metadata associated with a TC of the plurality of TCs stores at least one CR type tested by the TC (see e.g. [0056] and [0057]).

As to claim 15, Arllen further teaches wherein the testing service is configured to parse code to determine a list of application programming interface (API) calls invoked by the TC  and determine the CR types tested by the TC by comparing the list of API calls invoked by the TC to a master list mapping associations between CR types and API  calls (See Fig.2 and associated text, e.g. col. 7 lines 23-27- a monitoring service 215 in a service provider environment that is configured to monitor service provider resources 232, such as computing instances, optionally using an agent 233, by monitoring API (Application Programming Interface) calls; The monitoring service 215 may enable monitoring of service provider resources 232 as events occur, including, for example, monitoring: computing instances, storage volumes, elastic load balancers, relational database service database instances and so forth. Metrics 260 such as CPU utilization, latency, and request counts may be provided automatically for the resources).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wojciak in view of Sivanesan, Birkestrand and Ahmed to incorporate/implement the limitations as taught by Arllen in order to provide a more efficient method of automatically testing computing resources for the purpose of identifying and correcting issues, as suggested by Arllen (See col.1 lines 61-65).

As to claim 16,  Arllen further teaches wherein the testing service identifies that the TC fails to invoke an API call corresponding to a CR type that the TC is labeled for testing, and the testing service is configured to generate an alert based on the lack of the API call and remove the CR type from the TC manifest in relation to the TC (See e.g. col. 7 lines 47-50 - The monitoring service 215 may provide an alarm service 262 to send notifications 266 or to activate triggers to automatically flag problems with the resources being monitored based on rules or specifications that are defined in the testing package by the administrator 280; The alarm service 262 may provide triggers to stop, start, or terminate applications, processes, computing instances, and so forth when certain criteria meeting predefined rules are met).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wojciak in view of Sivanesan, Birkestrand and Ahmed to incorporate/implement the limitations as taught by Arllen 

As to claim 17, Wojciak also teaches wherein a CR type is one of a networking resource, a memory resource, a storage resource, a processor resource, and a graphical processor resource (see e.g. [0022]).

As to claim 18, Arllen further teaches wherein the plurality of test daemons is deployed to a plurality of endpoints associated with the CR pool (See col. 9 lines 4-7 - Each service provider region may "talk" to each other region to generate telemetry data. The technology may be deployed to characterize behavior between computing environments. Telemetry test agents may be dispersed across the internet--on televisions, phones, tablets, appliances, etc., and the telemetry test agents may be located on such devices at customer premises) and a test daemon of the plurality of test daemons executes a TC of the subset of TCs (See Fig.1 and associated text, e.g. col. 4 lines 1-12 - the service provider may provide testing packages to the customers in the form of documentation describing basic services and operations for usage of the computing resources in that region. For the present technology, the service provider may create tests for each service and operation in the testing packages. The tests may be automated tests that test the services and operations described in the testing packages. Specifically, a different test may be created for each service and/or operation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wojciak in view of Sivanesan, Birkestrand and Ahmed to incorporate/implement the limitations as taught by Arllen 

As to claim 19, Wojciak also teaches wherein the plurality of CR types is updated based on an update to a CR pool management system of the CR pool (See e.g. [0054] - The historical test case data 405 can include test cases that are running on the system constraints that are expected. However, the customer usage data 404 can be outside this expected range; The system controller 402, utilizing clustering algorithms 408, can compare the customer usage data 404 to the historical test case data 405 to determine a set of attributes with value ranges that can be utilized for developing the new test case(s) 410), and the testing service is configured to regenerate the CR manifest and the test coverage report based on the updated plurality of CR types (See e.g. [0056] - the set of attributes from the outlier customer system configurations can be inputted into the test case design tool 406 to develop and create new test cases 410 that cover the outlier system configurations).

As to claim 20, Wojciak also teaches wherein the test coverage report includes test results from executing the subset of TCs and the test coverage report is outputted in visual form (See e.g. [0056] and [0057]).

7.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wojciak in view of Sivanesan, Birkestrand and Ahmed, as applied to claim 9 above, and further in view of Franklin et al. (US Patent Application Publication 2010/0138833 A1, Franklin hereinafter).

As to claim 10, Wojciak in view of Sivanesan, Birkestrand and Ahmed teaches the limitations of claim 9, but does not specifically teach wherein a plurality of existing CR types are combined into the new CR type.
In an analogous art of resource analysis, however, Franklin teaches wherein a plurality of existing CR types are combined into the new CR type (See e.g. [0059] - resources 150 of a combination, or combined, resource 150 that are found in the source file(s) of a target application 125 are associated by the local RCA 135 into a new entry in the local dictionary 145).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wojciak in view of Sivanesan, Birkestrand and Ahmed to incorporate/implement the limitations as taught by Franklin in order to provide a more efficient method of identifying and managing resources of an application, as suggested by Franklin (See [0006]).

As to claim 11, Franklin further teaches wherein CRs represented by the existing CR type are recategorized as a plurality of new CR types (See e.g. [0059] - resources 150 of a combination, or combined, resource 150 that are found in the source file(s) of a target application 125 are associated by the local RCA 135 into a new entry in the local dictionary 145).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wojciak in view of Sivanesan, Birkestrand and Ahmed to incorporate/implement the limitations as taught by 


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. SOUGH/SPE, Art Unit 2192